Case 5:18-cv-00019-LGW-BWC Document 79 Filed 04/23/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

DONALD IVEY STALVEY, JR.,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV518-19

UNITED STATES OF AMERICA,

Defendant.

O Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that following a Bench Trial, judgment is hereby entered in the sum of $68,716.33, in favor of

the Plaintiff and against the Defendant. This case stands closed.

Approved b

 

   

HON. LISA.GOBBEY WOOD-HIDGE
ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

pny 7 { y) % wa 23 John E. Triplett, Acting Clerk
{ ° “|

Date Clerk

 

Candy, Sabie,
(By) Deputf Clerk

GAS Rev 10/1/03
